                                                                   Exhibit 2




Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 1 of 22
                                                                   Exhibit 2




Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 2 of 22
                                                                   Exhibit 2




Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 3 of 22
                                                                                                                Exhibit A


                            LEASE AND INDEPENDENT CONTRACTOR AGREEMENT


     THIS LEASE AND INDEPENDENT CONTRACTOR AGREEMENT ("Lease") is made
     and entered into by lessor, HOTS, Inc. which includes its past and present officers, directors,
     shareholders, members, executives, agents, attorneys, managers, employees, insurance
     companies, parent or sister companies, subsidiaries, and affiliated companies or entities (all
     collectively referred to as "HOTS") and lessee, _ _ _ _ _ _ ("Entertainer") (collectively
     the "Parties") and is effective on this            day of             , 20_ (the "Effective Date").


                                                STATEMENTS OF FACT


         1. HOTS is the owner and has the absolute right to possess the real property and improvements located
             at 36 PALOMINO LN PINEVILLE, MISSOURI (the "Premises").
         2. HOTS is a Retail Liquor by the drink resort.
         3. Entertainer is engaged in an independent business enterprise, which relies upon Entertainer's skill,
/'           initiative, judgment, and efforts in order to achieve success and develop a following of repeat
             customers.
         4. Ente1tainer uses her own efforts to invest in, develop, promote, attract, and maintain her own
             customers.
         5. Entertainer determines her hours of performance, her schedule of performance, and the manner in which she
             performs or provides services, provided that Entertainer performs at least three (3) days per week, including
             both weekend nights, and performs during the hours that the HOTS is open on the nights selected by
             Entertainer.
         6. Entertainer performs as a dancer and entertainer, receiving money directly from her customers and indirectly
             through HOTS, for which she is responsible for paying her own taxes , and insurance.
         7. Entertainer is engaged in interstate commerce as a result of her work because, among other things, she
             advertises her dancing and entertainment using means of interstate commerce, she dances and entertains for
             customers from other states, and customers use interstate highways to travel to watch her dance and entertain.
                                                                                                                              Exhibit 2



                                                        Page 1 of 15


 Entertainer Initials                                                     November 10,2015 Version




             Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 4 of 22
                                                                                                                    Exhibit A

                                                 TERMS AND CONDITIONS


                     NOW, THEREFORE, in consideration of the Statement of Facts set forth above
           and the promises and covenants contained in this Lease, which the Parties recognize as
            mutually obligating, the Parties agree as follows:
            1. Description.      HOTS grants to Entertainer a non-exclusive use of designated areas inside the Premises,
                 specifically defined as the stage, seating, semi-private booths ("Booths"), private rooms ("VIP Rooms"),
                 and dressing room areas (collectively, the "Designated Areas") to be used by Entertainer for performing
                 stage dances, and private and semi-private dances, and all other related activities all of which will be
                 performed in compliance with applicable local, state, and federal laws. Subject to the terms and
                 conditions in this Lease, HOTS grants to Entettainer a non-exclusive, perpetual, non-transferable (except
                 as provided in this Lease) lease, without any right to sublease, to use the Designated Areas to entertain
                 and dance, and to advertise and promote her business and performances, including the use of HOTS
                 signage, as a convenience to Entertainer to develop her own customers.
            2. Initial Tenn.         Entertainer will have a non-exclusive right to nse the Designated Areas on the Premises
                 for the initial period of one (1) year from the Effective Date, unless terminated earlier according to the
                 provisions of Paragraph 15.
            3. Renewal.        The Lease will be automatically renewed for another one (1) year term, unless either Party
                 terminates the Lease. HOTS is under no duty or obligation, either implied in contract or implied in fact, to
                 renew this Lease.
           4. Lease Payments.           Entertainer will pay for the use of the Designated Areas based upon the Lease
                 Payments contained in Attachment I to this Lease. The Lease Payments are subject to change by HOTS.
                 Provided, however, that if HOTS changes the Lease Payments, Entertainer may terminate this Lease
                 under the provisions in Paragraph 15 of this Lease.
            5.   Entertainment Fees.        HOTS will establish a fixed fee for the price of private and semi-private dance
                 entertainment provided by Entertainer, i.e., "lap dances," which may occur within a VIP Room (private
                 room) or a Booth (semi private booth). These private and semi-private dances are collectively referred to
                 as "Private Dances". The fixed fees for these Private Dances are referred to as "Entertainment Fees". THE
                 PARTIES SPECIFICALLY ACKNOWLEDGE AND AGREE THAT ENTERTAINMENT FEES
                 ATTRIBUTABLE TO PRIVATE DANCES ARE NOT TIPS, GRATUITIES, OR WAGES, BUT
                 INSTEAD ARE NON-DISCRETIONARY MANDATORY FEES THAT MEMBERS ASSUME, AND
                                                                                                                                Exhibit 2


                                                          Page 2 of15


Entertainer Initials                                                        November 10,2015 Version




             Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 5 of 22
                                                                                                                  Exhibit A
                PAY, FOR AN ENTERTAINER'S PERFORMANCE(S) OR DANCE(S). Entertainer agrees not to
                charge, or attempt to charge, a member more than the established Entertainment Fee for any Private
                Dance. However, nothing contained in this Lease limits Entertainer from receiving tips or gratuities
                overand- above the established Entertainment Fee for Private Dances. Any tips or gratuities made by
                members over-and-above the established Entertainment Fees for Private Dances are the sole property and
                responsibility of Entertainer. Entertainer acknowledges and agrees that HOTS provides valuable
                administrative services associated with receiving and processing Entertainment Fees from members, and
                Entertainer agrees that the Lease Payments include a reasonable fee to HOTS for these administrative
                services. Entmtainer warrants and represents that she will accurately track and record all Entertainment
                Fees and tips and gratuities, on a daily basis, and will keep these records for a minimum of three (3) years
                after her last performance date.
            6. Subleasing.      This Lease is aclrnowledged to be personal in nature. This means that Entertainer has no
                right to sublease or to assign any of her rights or obligations in this Lease to any other person without
                either the express written consent of HOTS.
            7. Purposes.      HOTS, independently from Entertainer, operates a private Retail liquor by the drink resort,
                which distributes alcoholic beverages to its customers. HOTS enters into leases with other entertainers
                contractors who wish to perform live semi-nude entertainment or dances to HOTS customers and guests.
                Entertainer is engaged in the independent business enterprise and separate trade of professional exotic
                entertaining and dancing, and will use the Designated Areas for the purpose of performing artistic and
                exotic entertainment and dances, which include live seminudity as permitted by local, state, and federal
                Jaws. Entertainer may interact with HOTS customers in manners permitted by HOTS, and local, state, and
                federal laws. Entertainer benefits from the use of the Premises and Designated Areas.
            8. HOTS' Duties, Rights and Responsibilities.          HOTS will reasonably maintain the Premises, including,
                upon written notice of a need for repairs, maldng repairs to structural portions of the Premises, the stage,
                the dressing area, and to heating and air conditioning systems. HOTS provides music, lights, and
                Designated Areas, for use by Entertainer. HOTS pays for any copyright fees dne relative to the music
                used on the Premises and since Ente1tainers use this music to perform, the Entertainers will pass pitchers
                to members to collect donations from the members for the music used on the Premises. HOTS advertises
                the business in a commercially reasonable manner for the benefit of the Parties to this Lease. HOTS
                authorizes Entertainer to advertise her services outside HOTS in any manner or fashion she so directs.
                Upon request, HOTS will permit Entertainer to use its name, logo, or service mark in her advertising, so
                long as in HOTS sole discretion, the use is not contrary to the best interests of HOTS. HOTS reserves sole
                                                                                                                               Exhibit 2


                                                        Page 3 of 15


Entertainer Initials                                                       November 10,2015 Version




             Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 6 of 22
                                                                                                                  Exhibit A
               discretion to terminate its permission to Entertainer to use its name, logo, or service mark in her
               advertising. Continued operation of the Premises as a private membership club is an essential inducement
               for Entertainer to enter into this Lease as the operation of the private membership club gives Entertainer
               access to HOTS customers, its advertising, and its' social club atmosphere. HOTS can refuse to admit or
               serve any member or guest of HOTS. In addition, HOTS reserves the right to:


               A. Contract with other entertainers for non-exclusive rights to use the Designated Areas and to establish
                    schedules and reasonable procedures for use of the Premises Designated Areas shared by the
                    entertainers, including Entertainer, on a first come first serve basis;
               B. Deny Entertainer the use of the Premises Designated Areas at any given time to ensure the efficient
                    and orderly use of the Premises Designated Areas;
               C. Ensure that the Premises is used in a safe fashion and for the benefit of all entertainers and customers;
               D. Deny Entertainer the use of the Premises because of Entertainer's failure to comply with reasonable
                    procedures established by HOTS concerning Entertainer's orderly use of the Premises;
               E. Give preference to entertainers who schedule entertainment times cooperatively with the needs of
                    HOTS customer flow and business interests; and
               F.      Set its hours of operation, when people, including Ente1tainer, can enter and exit the Premises and set
                    the standards of conduct for. all persons on the Premises.
           9. Entertainer's Duties, Rights, and Responsibilities.            Entertainer will:


               A. If Entertainer fails to pay any applicable income taxes or make any applicable withholdings, and
                       HOTS is later required by any court, tribunal, arbitrator, or governmental agency to pay income taxes,
                       interest, or penalties on monies generated by Entertainer whi[e she performed on the Premises,
                       Entertainer will pay to HOTS as damages for the breach of this obligation, a portion of EnteJtainment
                       Fees generated by Entertainer equal to the amount of any taxes, interest, and penalties that HOTS is
                       required to pay.
                B. Entertainer acknowledges, understands and agrees that any conduct by her which is in violation of
                       any applicable laws or regulations is beyond the scope of her authority pursuant to this Lease, and
                       constitutes a material breach of the terms of this Lease.
                C. Entertainer determines her hours of performance, her schedule of performance, and the manner in
                       which she performs or provides services, provided that Entertainer performs at least three (3) days
                       per week, including both weekend nights, and performs during the hours that HOTS is open on the
                                                                                                                                 Exhibit 2


                                                           Page 4 of15


Entertainer Initials                                                          November 10 2015 Version




            Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 7 of 22
                                                                                                                      Exhibit A
                       selected nights. Entertainer will select, at least one week in advance, any nights that she desires to
                       perform as a dancer and entertainer at HOTS during the following week. HOTS will schedule
                       Entertainer for those requested times, on a space available basis. Entertainer will promptly notify
                       HOTS of any change(s) to the Entertainer's schedule that could adversely affect Entertainer's
                       availability. If Entertainer schedules performance times and fails to perform as scheduled, Entertainer
                       recognizes and acknowledges that other Entertainers or HOTS may have suffered economic harm by
                       virtue of the Designated Areas not having been used for the purposes intended. Consequently,
                       Entertainer will pay a lost lease opportunity fee of $40 for a weekday night missed and a lost lease
                       opportunity fee of $60 for a weekend night missed. Alternatively, or in addition to the lost lease
                       opportunity fee, an Entertainer may be fined, or this Lease may be suspended or terminated. These
                       lost lease opportunity fees will be paid directly to HOTS
                D. Entertainer must sell four (4) HOTS level weekdays and eight (8) HOTS level drinks per weekend
                       night. Entertainer must sell three (3) Private Dances per night during the week, and four (4) Private
                       Dances per night on weekends. Entertainers must wear a dress when performing lap dances on the
                       floor. Entertainers may remove the dress when performing lap dances as part of a VIP Package.
               E. Entertainer warrants and represents that Entertainer will perform, and will at all times wear apparel or
                       costumes, at levels at or above industry standards for a professional entertainer. Industry standards,
                       include, but are not limited to, high heels. Entertainer must wear high heels at all times.
                F.     Entertainer may use the stage on a first-come first- serve basis with other dancers who also contract
                       for a non-exclusive right to use the Designated Areas at the Premises.
                G. Entertainer possesses the right to simultaneously enter into similar leases with other entertainment
                       outlets, including those in direct competition with HOTS, except for those entertainment outlets that
                       feature or utilize totally nude dancers. If an Entertainer enters into any type of relationship with an
                       entertainment outlet that features or utilizes totally nude dancers, this Lease will be terminated
                       immediately.
                H. Entertainer is an independent contractor responsible for the unrestricted management and operation of
                       her independent business enterprise, her working hours per day, her choice of working days, her
                       entertainment and dance routines, costumes and personal advertising media decisions. Entertainer will
                       provide all tools and materials for her entertainment performance according to her discretion and
                       control.
                I.     Entertainer will use the Premises to perform live semi-nude ("topless") entertainment and dance, as
                       permitted by applicable laws. She will at all times conduct herself as a professional entertainer.
                                                                                                                                 Exhibit 2



                                                           Page 5 of15


Entertainer Initials                                                          November 10, 2015 Version




            Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 8 of 22
                                                                                                                       Exhibit A
               J.   Entertainer acknowledges, understands, and agrees that Entertainer will be exclusively responsible for
                    all legal fees, costs and fines associated with any prosecution arising from her violation of any
                    applicable law or regulation.
               K. Entertainer is responsible for paying for any damages she causes to the Premises, or to HOTS
                    personal property, furniture, fixtures, inventory, stock and or equipment.
               L. Entertainer will own and retain all intellectual property rights of her entertainment performance,
                       including but not limited to, all copyrights and rights of publicity, except as stated in this Lease. All
                       of these intellectual property rights become the property of HOTS if the relationship between the
                    Parties is ever changed to that of employee employer.
               M. If Entertainer is under the age of 21 years and not performing dance entertainment, Entertainer is not
                    permitted to stay on the Premises.
               N. Entertainer is not allowed on the Premises at any time other than when Entertainer is scheduled to
                    entertain.
                0. Entertainer is prohibited from using body oil based lotions or products. Perfumes or fragrances are
                       allowed provided the scent is not overpowering or transmissible to members' clothing.
               P. Entertainer agrees to allow HOTS to conduct searches of Entertainer's vehicle, locker, bag(s),
                       purse(s), clothing, etc. while Entertainer is on the Premises and agrees to submit to alcohol and illegal
                       drug testing, utilizing urine tests, saliva tests, blood tests, or other tests or examinations, upon HOTS
                       request.
            10 Nature of Business.          Entertainer acknowledges that the nature of HOTS private membership club and
               Entertainer's live semi-nude entertainment or dances to HOTS' members and guests may subject her to
                nudity and explicit language, potential sexual advances by members and guests, or other similar types of
               behavior. Entertainer acknowledges and agrees that even if she is offended by such conduct or actions,
                she assumes all risks associated with being subjected to these types of conduct or actions, and releases, to
                the fullest extent permitted by applicable law, any claims, demands, or causes of action she has, had, or
                may have had against HOTS, members, guests, or other entertainers arising from any such conduct or
                actions.
            11 Business Relationship of the Parties.
           A. The parties acknowledge and represent that the business relationship created between Entertainer and
                HOTS is that of landlord and lessee for the joint and non-exclusive leasing of the Designated Areas
                (meaning that other entertainers have also leased the Designated Areas), and one of
                independentcontractors, and that these relationships are a material (meaning significant)part of this Lease.
                                                                                                                                   Exhibit 2



                                                           Page 6 of 15


Entertainer Initials                                                           November 10, 2015 Version




            Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 9 of 22
                                                                                                                 Exhibit A
               THE PARTIES SPECIFICALLY DISAVOW ANY EMPLOYMENT RELATIONSHIP BETWEEN
               THEM, and agree that this Lease will not be interpreted as creating a relationship of employer and
                employee, principal and agent, partnership or joint venture, any other fiduciary relationship or any
                contract for employment. Entertainer acknowledges and represents that she is providing no services for or
               to HOTS, and that HOTS does not employ her in any capacity. ENTERTAINER UNDERSTANDS
               THAT HOTS WILL NOT PAY HER ANY HOURLY WAGE OR OVERTIME PAY, ADVANCES, OR
                REIMBURSE HER FOR ANY BUSINESS RELATED EXPENSES, OR PROVIDE TO HER ANY
                OTHER EMPLOYEE-RELATED BENEFITS, AND THAT SHE IS NOT ENTITLED TO RECEIVE
                ANY WORKERS' COMPENSATION BENEFITS OR ANY UNEMPLOYMENT INSURANCE
                BENFITS FROM HOTS. ENTERTAINER ACKNOWLEDGES THAT ENTERTAINER CAN OBTAIN
                HER OWN WORKERS' COMPENSATION INSURANCE OR UNEMPLOYMENT
                COMPENSATION INSURANCE AND THAT HOTS IS NOT RESPONSIBLE OR LIABLE FOR ANY
               INJURIES OR ILLNESSES ENTERTAINER SUSTAINS DURING THIS LEASE.
           B. HOTS and Entertainer acknowledge and represent that if the relationship between them was that of
                employer and employee, HOTS would be entitled to collect and retain all Entertainment Fees paid by
                members, including those proportions of Entertainment Fees received by Entertainer, with respect to
                performances or dances by Entertainer. ENTERTAINER SPECIFICALLY ACKNOWLEDGES THAT
                IN THE CIRCUMSTANCE OF AN EMPLOYER/EMPLOYEE RELATIONSHIP, ALL
                ENTERTAINMENT FEES, OR PROPORTIONS OF ENTERTAINMENT FEES, RECEIVED BY
                ENTERTAINER WOULD BE THE PROPERTY OF HOTS AND NOT THE PROPERTY OF
                ENTERTAINER. THE PARTIES ACKNOWLEDGE AND REPRESENT THAT ENTERTAINER'S
                RIGHT TO OBTAIN AND KEEP ENTERTAINMENT FEES PURSUANT TO THIS LEASE IS
                SPECIFICALLY CONTINGENT AND CONDITIONED UPON THE BUSINESS RELATIONSHIPS
                OF THE PARTIES BEING THAT OF LANDLORD AND LESSEE AND INDEPENDENT
                CONTRACTORS.
                        In addition, under such an employment relationship, Entertainer would be paid on an hourly basis
                at a rate equal to the applicable minimum wage, reduced by the maximum of any "tip credit" that may be
                allowed by law. Regarding this "tip credit" under Federal law, specifically 29 U.S. Code Section 203(m),
                an employer may reduce minimum wage payments down to as low as $2.13 per hour as long as the tips of
                the employee bring the hourly income of the individual np to at least the full minimum wage rate.
                Applicable state wage laws may contain similar "tip credit" provisions. Entertainer would further be
                entitled to retain "tips" and or gratuities but not Entertainment Fees which she may collect while
                                                                                                                            Exhibit 2



                                                       Page 7 of15


Entertainer Initials                                                      November 10, 2015 Version




           Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 10 of 22
                                                                                                                  Exhibit A
               performing Private Dances on the Premises, although HOTS may, depending upon the applicable law, be
               permitted to require Entertainer to share a portion of her tips with other tipped employees.
                          The Parties additionally acknowledge and represent that were the relationship between them to be
               that of employer and employee, Entertainer's employment would be "at will" (meaning either Entertainer
               or HOTS could terminate the employment relationship at any time for any reason, and with or without
               advance notice), and that HOTS would be entitled to control Entertainer's work schedule and the hours of
               work; job responsibilities; physical presentation (such as make-up, hairstyle, etc.); costumes and other
               wearing apparel; work habits; the selection of her customers; the nature, content, character, manner and
               means of her performances; and her ability to perform at other locations and for other businesses. By
                signing below, Entertainer represents that she desires to be able to make the choices of all of these matters
               herself and without the control of HOTS, and HOTS and Entertainer agree by the terms of this Lease that
               all such decisions are exclusively reserved to the control of Entertainer.
                          ENTERTAINER FURTHER SPECIFICALLY REPRESENTS THAT SHE DOES NOT
               DESIRE TO PERFORM AS AN EMPLOYEE OF HOTS SUBJECT TO THE EMPLOYMENT TERMS
               AND CONDITIONS OUTLINED IN THIS SUB-PARAGRAPH liB, BUT RATHER, DESIRES TO
               PERFORM AS A LESSEE AND INDEPENDENT CONTRACTOR CONSISTENT WITH THE
                OTHER PROVISIONS OF THIS LEASE.
           C. If any court, tribunal, arbitrator, or governmental agency determines that the relationship between the
               parties is something other than that of landlord lessee or independent contractors and that Entertainer is
               then entitled to the payment of wages from HOTS, all of the following will apply:
                       In order to ensure that HOTS is not unjustly harmed and that Entertainer is not unjustly enriched by
                       the parties having financially operated pursuant to the terms of this Lease, HOTS and Entertainer
                       agree that Entertainer will surrender, reimburse and pay to HOTS, all Entertainment Fees, or
                       proportions of Entertainment Fees, as applicable under this Lease, earned by Entertainer at any time
                       while performing on the Premises, all of which would otherwise have been received and kept by
                       HOTS had they not been retained by Entertainer under the terms of this Lease. Any Entertainment
                       Fees not returned by Entertainer to HOTS will be considered under the circumstances to have been
                       timely and lawful wage payments from HOTS to Entertainer; and the relationship of the parties will
                       immediately convert to an arrangement of employer and employee upon the terms described in Sub-
                       Paragraph II B. In order to prevent unjust harm to HOTS, Entertainer will track and record, on a daily
                       basis, the hours that she is on the Premises and will keep these records for a minimum of three (3)
                       years after her last performance date.
                                                                                                                                Exhibit 2



                                                          Page 8 oflS


Entertainer Initials                                                         November 10,2015 Version




           Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 11 of 22
                                                                                                                     Exhibit A
              12      Privacy.       HOTS will not knowingly disclose Entertainer's legal name, home address, or telephone
                   number to any persons not associated with HOTS, except as required or permitted by law, or as directed
                   by Entertainer.


              13. Material Breach by HOTS.           HOTS materially (meaning significantly) breaches this Lease by:
              A. Failing to provide Entertainer the Designated Areas of the Premises on any day as scheduled by
                   Entertainer, subject to scheduling as indicated in this Lease;
              B. Failing to maintain any and all required licenses and or permits;
              C. Failing to maintain in full force all utilities services for the Premises;
              D. Willfully, violating any federal, state, or local law or regulation in regard to the operation of the business
                   at the Premises; or
              E. Violating any public health or safety rules or concerns.
              F. HOTS will not be liable for any material breach as described in this Paragraph or elsewhere in this Lease
                   due to acts of God or to any other cause beyond the reasonable control of HOTS.
        14.        Material Breach by Entertainer. Entertainer materially (meaning significantly) breaches this Lease by:
        A. Failing to maintain any and all required licenses and or permits;
       B. Violating any federal, state or local law or regulation while on the Premises;
        C. Failing to appear for a scheduled set on two or more occasions in any one calendar month;
        D. Failing to pay any set Lease Payment or additional Lease Payment when due;
       E. Engaging in disruptive behavior while on the Premises;
        F. Claiming the business relationship with HOTS as being other than that of a landlord and lessee, and
        independent contractors, contrary to Paragraph 11 of this Lease; or
        G. Violating any public health or safety rules or concerns.
        15         Termination/Breach.         Either party may terminate this Lease, without cause, upon three (3) days'
        notice to the other party. Upon Material (significant) Breach, the non-breaching party may terminate this Lease
        immediately, upon notice to the other party, or as otherwise provided by law. Nothing in this Paragraph, however
        will allow Entertainer to perform on the Premises without a valid license or permit (if applicable) or to continue to
        engage in conduct in violation of any laws, regulations, or public health or safety rules or concerns. Rather than or
        in addition to terminating this Lease for any Material Breach of this Lease by Entertainer, HOTS may, at its
        option and in addition to any other remedies that may be available to HOTS by law or as are contained in this
        Lease, take either or both the following actions:
                                                                                                                                  Exhibit 2



                                                           Page 9 oflS


Entertainer Initials                                                          November 10,2015 Version




              Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 12 of 22
                                                                                                                        Exhibit A
                    A. Assess contract damages against Entertainer equal to fifteen percent (15 %) of all Entertainment Fees,
                    or proportions of Entertainment Fees, received by Entertainer at any time while performing on the
                    Premises, or actual damages, whichever is greater; or
                    B. Alter the relationship between the parties to that of any employment arrangement as described in Sub-
                    Paragraph 11 B of this Lease.
        16.        Indemnification.     Entertainer agrees to INDEMNIFY and HOLD HARMLESS HOTS for any and all
       damages, including costs and attorney fees, for any breach of any of her warranties and representations contained
       in this Lease.
        17.         Dispute Resolution.
              a.    Except as otherwise provided in this Lease, Entertainer and HOTS consent to the resolution of all claims
                    or controversies between Entertainer and HOTS, by binding arbitration, for which a federal or state court
                    or other disputeresolving body otherwise would be authorized to grant relief, whether arising out of,
                    relating to, or associated with Entertainer's relationship with HOTS, whether sounding in contract,
                    statute, tort, fraud, misrepresentation, or any other legal theory that Entertainer may have against HOTS
                    or that HOTS may have against the Entertainer ("a Dispute");
              b.    Claims covered by this Lease include, but are not limited to, claims for wages or other compensation;
                    claims for breach of contract or covenant, express or implied; tort claims; and claims for violations of any
                    federal, state, local, or other governmental constitution, statute, ordinance, regulation, or public policy,
                    including but not limited to the Fair Labor Standards Act of 1938, as amended, or the MISSOURI
                    Minimum Wage Act. This Lease also covers all claims regarding the arbitrability of claims and the
                    enforceability and or validity of this Lease.
              c.    Arbitration is the Parties' exclusive legal remedy.
              d.    The Parties are prohibited from arbitrating claims subject to this Lease as, or on behalf of, a class. The
                    Parties understand they are waiving any right to participate in (as a member or representative) of a class
                    action for any claims or controversies arising from, or subject to, this Lease. The Parties are also
                    prohibited from consolidating claims subject to this Lease with claims of any other individual or entity, or
                    of joining the claims of any other individual or entity, except upon the express written Lease of all parties,
                    including the Parties to this Lease, expressly permitting joinder and or consolidation of claims.
                    Entertainer agrees not to initiate or commence any action, suit or arbitration proceeding relating, in any
                    manner whatsoever, to this Lease or to her performing at the Premises of HOTS, more than six months
                    after Entertainer last performed at the Premises, and fmther agrees to waive any statute of limitations to
                    the contrary.
                                                                                                                                     Exhibit 2


                                                            Page 10 oflS


Entertainer Initials                                                            November 10,2015 Version




              Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 13 of 22
                                                                                                                    Exhibit A
           e. If a dispute arises between HOTS and Entertainer as to whether a controversy or controversies between
                the Parties is subject to the Dispute Resolution provisions of this Lease, a court of appropriate and
                competent jurisdiction will decide whether the controversy or controversies between the Parties are
                subject to the Dispute Resolution provisions of this Lease.
           f.   This Lease, however, does not waive the right of Entertainer to file a complaint with any federal, state, or
                local agency designated to investigate complaints of statutory violations or similar claims.
           g. Claims explicitly excluded by this Lease, include, but are not limited to, claims for workers'
                compensation benefits or unemployment compensation benefits.
           h. Before binding arbitration, upon the written request of either Party, the Parties will attempt in good faith
                to settle the Dispute within 90 days of such request. If good-faith negotiations do not resolve the Dispute,
                either Party may demand arbitration of such Dispute by the American Arbitration Association ("AAA")
                under its Commercial Arbitration Rules. There will be three neutral arbitrators and the place of arbitration
                will be Mcdonald County, Missouri. Judgment on the award rendered by the arbitrators may be entered in
                any court having jurisdiction thereof. Each Party shall bear its own costs and expenses in the arbitration,
                including attorneys' fees, and the costs and expenses of the arbitration shall be borne equally by the
                Parties. Any award of the arbitrators will include interest, unless the arbitrators determine that interest is
                not appropriate. All statutes of limitations that would otherwise be applicable will apply to any arbitration
                proceeding. The right and obligation to arbitrate will survive the termination of this Lease.
           i.   To the extent permitted by law, the Parties voluntarily, knowingly, and intelligently waive any right they
                may have to seek remedies in court or other forums, including the right to a jury trial. The purpose of this
                Dispute Resolution provision is to substitute arbitration as the forum for resolution of a Dispute. The
                Parties agree they will submit a Dispute or Disputes to fiual aud binding arbitration, as governed by the
                Federal Arbitration Act and the rules of the AAA.
           j.   This Paragraph survives termination of this Lease.
            18. Assignment.         Neither this Lease nor any of the rights, interests or obligations contained in this Lease
            will be assigned or assignable, by sublease, operation of law or otherwise, by Entertainer, except with express,
            informed, and written consent of Hots.
            19. Entire Agreement.       This Lease contains the entire understanding of the Parties. This Lease supersedes
            any prior agreements or understandings relating to the transactions contemplated in or by this Lease. No
            statements, promises or representations have been made by any Party to the other, or are relied upon, and no
            consideration has been or is offered, promised, or expected, other than that already received, or contained in
            this Lease. Any modifications to this Lease must be in a writing signed by both Parties. Entertainer represents
                                                                                                                                 Exhibit 2


                                                        Page 11 of 15


Entertainer Initials                                                        November 10, 2015 Version




           Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 14 of 22
                                                                                                                    Exhibit A
           and agrees that she has carefully ready and fully understands all of the provision of this Lease, and that she is
           voluntarily entering into this Lease.
           20. Governing Law.        This Lease will be construed in accordance with, and governed by, the laws of the
           State of Missouri.
           21. Waiver.      The failure of either Party to this Lease to insist upon strict performance of any of the
           covenants and agreements contained in this Lease or to exercise any right conferred in this Lease in any one
            or more instances, will not be construed to be a waiver or relinquishment of any such right, or any other
           covenant or agreement, but the same will be and remain in full force and effect.
            22. Severability.      If any court or arbitrator finds any provision of this Lease to be less than fully
           enforceable due to its breadth or restrictiveness, or for any other reason, Entertainer and HOTS intend for the
           court or arbitrator to enforce the provision to the fullest extent permissible. HOTS has the right to seek less
           than full enforcement of any provision of this Lease. If any part of this Lease is held to be void or
           unenforceable, such part will be treated as severable, leaving the remainder of this Lease valid,
            notwithstanding the part or parts found void or unenforceable.
            23. Binding Effect.     This Lease will inure to and be binding upon the heirs, executors, administrators,
            successors and assigns of the respective Parties, subject, however, to the provision in this Lease restricting
            assignment.
       The Parties executed this Lease as of the Effective Date.
       ENTERTAINER ACKNOWLEDGES THAT ENTERTAINER HAS READ AND REVIEWED THIS
LEASE, INCLUDING ATTACHMENTS 1 AND 2, IN ITS ENTIRETY, THAT ENTERTAINER HAS BEEN
GIVEN AN OPPORTUNITY TO ASK HOTS ANY QUESTIONS OR EXPRESS ANY CONCERNS ABOUT
THIS LEASE, THAT ANY QUESTIONS OR CONCERNS HAVE BEEN ANSWERED TO ENTERTAINER'S
SATISFACTION, AND THAT ENTERTAINER HAS HAD AN OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF ENTERTAINER'S CHOICE PRIOR TO SIGNING AND ENTERING INTO THIS LEASE.
ENTERTAINER ACKNOWLEDGES THAT ENTERTAINER UNDERSTANDS THE TERMS AND
CONDITIONS OF THIS LEASE AND KNOWINGLY AND FREELY AGREES TO ABIDE BY THEM.
        ENTERTAINER ACKNOWLEDGES THAT THIS LEASE REPLACES AND SUPERSEDES ANY
PRIOR AGREEMENT OR LEASE BETWEEN THE PARTIES, AND SINCE THIS LEASE IS THE MOST
ACCURATE DESCRIPTION OF THE NATURE OF THE RELATIONSHIP OF THE PARTIES, AND
REPRESENTS WHAT THE "MEETING OF THE MINDS" HAS BEEN SINCE THE PARTIES ESTABLISHED
THEIR RELATIONSHIP, THE TERMS AND CONDITIONS IN THIS LEASE ARE DEEMED EFFECTIVE
                                                                                                                               Exhibit 2



                                                        Page 12 of 15


Entertainer Initials                                                        November 10, 2015 Version




           Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 15 of 22
                                                                                     Exhibit A
FROM THE DATE OF ANY PRIOR LEASE OR RELATIONSHIP BETWEEN THE PARTIES, SHOULD ONE
EXIST.
                                      ENTERTAINER
                                      Name: ______________________________

                                             (Printed Narne)

                                      Signed: _______________________________

                                             Signature of Entertainer

                                      Stage Name:------------------------------
                                      Date: _____________________________

                                      Address:-----------------------




                                      Phone No.:---------------------------

                                      WITNESSED BY:
                                      Name: __________________________

                                             (Printed Name)

                                      Signed:-----------------------
                                      Date: _____________________________




                                      HOTS.INC.

                                      Name: ____________________________

                                             (Printed Narne)

                                      Signed: _______________________________
                                                                                             Exhibit 2


                                       Page 13 of 15


Entertainer Initials                                     November 10, 2015 Version




            Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 16 of 22
                                                                                    Exhibit A
                                     Title: _ _ _ _ _ _ _ _ _ __




                     CLUB HOTS, INC.
          ENTERTAINER/LESSEE INFORMATION SHEET

NAME:


ADDRESS:

                                  City                               State           Zip


PHONE: _ _ _ _ _ _ __


DATE OF BIRTH: _ _ _ _ _ _ _ __
                                                                                            Exhibit 2


                                         Page 14 of 15


Entertainer Initials                                     November 10,2015 Version




           Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 17 of 22
                                                                                 Exhibit A

IN CASE OF EMERGENCY NOTIFY:


NAME: _________________________ PHONE: _____________________


MARITAL STATUS: MARRIED          SINGLE _ _ DIVORCED              OTHER _ _


STAGE NAME: ________________________________________________



HEIGHT: _____________

WEIGHT: ____________

EYE COLOR: ___________


A COPY OF YOUR DRIVERS LICENSE WILL BE ATTACHED TO THIS INFORMATION SHEET.




                                                                                         Exhibit 2


                                      Page 15 of15


Entertainer Initials                                 November 10, 2015 Version




           Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 18 of 22
                                                                Exhibit B




                                                                        Exhibit 2




                              1
Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 19 of 22
                                                                Exhibit B




                                                                        Exhibit 2




                              2
Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 20 of 22
                                                                Exhibit B




                                                                        Exhibit 2




                              3
Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 21 of 22
                                                                Exhibit B




                                                                        Exhibit 2




                              4
Case 3:20-cv-05107-MDH Document 13-6 Filed 12/31/20 Page 22 of 22
